 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcLoughlinManufacturingCorporation;LadyJo, Inc.; J. Sidney Smith,Individuallyand as a Director and Officer ofMcLoughlinManufacturing Corporationand LadyJo, Inc.;Walter Eckerling,Individually and as a Director and Officer ofMcLoughlinManufacturing Corporationand Lady Jo, Inc.andInternational Ladies'Garment Workers'Union,AFL-CIO. Case25-CA-2397.April 26,1967DECISION AND ORDEROn August 1, 1966, Trial Examiner John P. vonRohr issued his Decision in the above-entitledproceeding, finding that the Respondents hadengaged in and were engaging in certain unfair laborpractices and recommending that they cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner'sDecision.Thereafter,theGeneralCounsel,Respondents, and Charging Party filed exceptions totheDecision and supporting briefs. Respondentsthen filed an answering brief.The National Labor Relations Board has reviewedthe rulings of the Trial Examiner made at thehearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Decision,the exceptions and briefs, and the entire record inthecase,'andherebyadopts the findings,conclusions, and recommendations of the TrialExaminer only to the extent consistent herewith:As set forth more fully in the Trial Examiner'sDecision, Respondents have dealt with the Union ascollective-bargainingrepresentativeoftheiremployees for many years. The last contractbetween the parties expired on January 1, 1965. InApril 1965, Respondents decided to go out ofbusiness and close their plant in Peru, Indiana.Respondents so notified the Union and discussedboth the decision and its impact upon unitemployees. In the implementation of this decision,Respondents terminated a substantial part of theirwork force and subcontracted some of theunfinishedwork.However,inJune1965,Respondents were presented with an offer to locatetheirbusiness at a new plant in Uniontown,Alabama. In accepting this offer, Respondentsmaintained their decision to close the Peru plant,but changed their overall business plan fromliquidation to relocation. The record reveals thatRespondents neither notified nor negotiated with theUnionconcerningsubcontractingandtheirsubsequent decision to relocate.The Trial Examiner found that, in failing to notifyand bargain with the Union with respect to thesubcontracting and relocating, Respondents violatedSection 8(a)(5) of the National Labor Relations Act,asamended. He also found that the economicconditions advanced by Respondents as giving riseto the initial decision to close and liquidate hadpersisted for many years and that the decision wasprompted by Respondents' opposition to the Unionand to the exercise of statutory rights by theemployees. Accordingly, the Trial Examiner foundthatRespondents' decision was discriminatorilymotivated and that the employee terminationsoccurring within the 10(b) period were violative ofSection 8(a)(3) and (1). He further found that thesubsequent decision to transfer the operation wasmade to avoid bargaining with the Union and thatRespondents thereby violated Section 8(a)(3), (5),and (1) of the Act.1.We do not agree with the Trial Examiner'sfinding thatRespondentswere discriminatorilymotivated in closing the Peru, Indiana, plant and insubsequently relocating in Uniontown, Alabama.The Peru plant was antiquated and inefficient, andoperational problems had adversely affected theCompany's profit picture.Although conditionsrelating to the inadequacy of the plant itself were oflong duration, the leases on Respondent's premisesand on much of its equipment were about to expire.Some of the economic problems stemmed from whatRespondent regarded as restrictive union practices.The time of negotiations for a new collective-bargaining contract was therefore appropriate for adecision as to continued operations.As found by the Trial Examiner, there is noevidence of opposition to the employees' exercise oftheir statutory rights. Nor is there evidence of overthostility to the Union. Rather, Respondents havedealt amicably with the Union for many years. It wasRespondents' economic and operational difficultiesarisinginpartfrom an onerous contractualprovision,and their inability to obtain relieftherefrom and the Union's overall intransigentattitudewith respect to the negotiation of a newagreement that appear to have been the determiningfactors in the decision to close the plant. The lastcollective-bargaining contract between Respondentsand the Union contained a seniority provision whichhad resulted in an unduly large turnover ofemployees, causing Respondents great hardship.Respondents regarded this contract provision asimposing a prohibitive cost on their method of doingbusiness, relief from which was necessary forremunerative operation. During the contract termand in negotiations for a new agreement,Respondents made it unequivocally clear to theUnion that relief therefrom was vital to its continuing'As the recordand briefs adequately present the issues andthe positions of the parties,Respondent's requestfor oralargument is denied164 NLRB No. 23 McLOUGHLIN MFG. CORP.in business.However, the record reveals that theUnion declined to consider this matter in mid-contract term,and after requesting negotiation for anew agreement near the end of the contract period,the Union stalled and rebuffed Respondents for 3months before agreeing to meet and bargain. Eventhen,the Union displayed an unwillingness to affordRespondentsanyhope for relief.Inthesecircumstances we cannot conclude that because acondition of employment imposed by a collective-bargaining agreement was the economic"straw"which "tipped the scale" in the decision to close,Respondents'motive for closing was to defeatemployees'statutorybargainingrightsand,therefore,was unlawful.yThe onlyadditional evidence bearing upon motiveisRespondents'failure to notify the Union of theirdecision to subcontract some of the pending orderspreliminary to closing and their subsequent decisionto relocate.We donot find this failure alone asufficientbasisuponwhich to conclude thatRespondents were unlawfully motivated in makingthese decisions.Accordingly,we conclude that adiscriminatorymotive is not established by theevidenceherein,andthereforefindthatRespondents did not violate Section 8(a)(3) of theAct.2.Nor dowe agree with the Trial Examiner'sDecision,in the circumstances of this case, thatRespondents were so remiss in their bargaining dutyas to require that a remedial order be issued by thisBoard.It is well settled that before an employerdefinitely decides to contract out, move, or relocateits business,it is obligated to bargain not only withrespect to the effect of that decision but also as tothe decision itself.3However, this "do[es] notforeclosethepossibilitythat theremight becircumstances which the Board could or shouldaccept as excusing or justifying[such]unilateralaction...."4We are satisfied that suchcircumstances are present here. Thus, as notedabove, Respondents'decision to close the Peru plantwas prompted by pressing economic and operationalreasons. Respondents informed the Union that theyplanned to"phase out"the business and liquidate in30 to 45 days,s and the parties agreed to apply theseverance and vacation pay provisions of theirexisting contract as compensation to the employeesabout to be discharged.Although Respondents didnot tell the Union that subcontracting of outstandingorders would be utilized in closing down the Peruplant, it is clear that at leastby July 6 theUnion'spresident,a member of the negotiating committee,was aware that this was being done.Yet the Uniondid not object or otherwise take any steps tonegotiate concerning thismethod of liquidationutilized.6 In these circumstances we find insufficientevidence that Respondents failed in their obligationto bargain about subcontracting unfinished workpreparatory to closing the Peru plant.141Respondents' decision to relocate did not addanything to their prior decision to liquidate, so far asimpact on unit employees was concerned, for thepartieshad already bargained concerning plantclosure and the permanenteliminationof unit jobs.Moreover, the offer of a new plant by Uniontown,Alabama, was conditioned upon Respondents' hiringlocal residents. There was neither evidence nor anycontention that any of the Indiana employees wouldhavewished to transfer to the new plant inUniontown,Alabama. In the absence of unionanimusand of any charge that Respondentsotherwise violated the Act, we are not convinced inthe present circumstances that a remedial order isrequired to effectuate the policies of the Act even ifwe were to find a technical violation in Respondents'failure to discuss plant relocation with the Union.7Accordingly, we shall dismiss the complaint in itsentirety.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed.' Israel Taub, d/b/a Dove Flocking and Screening Co ,145NLRB 682, 694, cfEthel JHinz,rl/b/aMyers Ceramic Products,140 NLRB 232'Ozark Trailers, Incorporated,161NLRB 561 Also, seeFibreboard Paper Products Corp ,138 NLRB 550,enfd sub nomEast Bay Union of Machinists, Local 1304, et 'al ,322 F 2d 411(C A D C ), affil 379 U S 203,Town& CountryManufacturingCo , Inc, 136 NLRB 1022, enfd 316 F 2d 846 (C A 5)N L R BvBenneKatz,etal , d/b/a WilliamsburgSteelProducts Co,369 U S 736, 7475The adequacyof these negotiationsisnot beforeus, as thisoccurred more than 6 months before the filing ofthe charge. SeeWhite ConsolidatedIndustries, Inc ,154 NLRB 15938lbid°SaulHarberg, d/b/a Ilfeld Hardware & Furniture Co,157NLRB 1401,New York Mirror,151NLRB 834, 839 MemberZagoria would find thatRespondents violated Section8(a)(5) byfailing to notify and bargain with the Union, but agrees that noremedial order is required in the circumstancesof this caseTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN P. vol, ROHR, Trial Examiner: Upon a charge filedon December 10, 1965, the General Counsel for theNational Labor Relations Board, by the Regional Directorfor Region 25 (Indianapolis, Indiana), issued a complainton February 28, 1966, against McLoughlin ManufacturingCorporation, Lady Jo, Inc., J. Sidney Smith, and WalterEckerling, herein called the Respondents, alleging thatthey have engaged in certain unfair labor practicesaffecting commerce within the meaning of Section 8(a)(1),(3),and (5) of the National Labor Relations Act, asamended, 61 Stat. 136, herein called the Act. TheRespondents' answer denies the allegations of unlawfulconduct alleged in the complaint.Pursuant to notice,a hearing was held before me inPeru,Indiana,on April 19 and 20, 1966. All parties were 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresented by counsel and were afforded opportunity toadduceevidence,toexamineandcross-examinewitnesses, and to file briefs. Briefs have been receivedfrom the General Counsel and the Respondent and theyhave been carefully considered.'Upon the entire record in this case and from myobservation of the witnesses, I hereby make the following:FINDINGSOF FACT AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTSMcLoughlin Manufacturing Corporation is an Indianacorporation which maintained its plant and only place ofbusiness in Peru, Indiana, until approximately August1965,where it engaged in the manufacture, sale, anddistribution of women's sportswear and related products.Lady Jo, Inc., is an Alabama corporation with its plant andplace of business located in Uniontown, Alabama, where itisand has been engaged in the manufacture, sale, anddistribution of women's sportswear and related productsAs hereinafter found, Respondents McLoughlin andLady Jo are, and have been, a single-integrated enterpriseengaged in the business of the manufacturing and sale ofwomen's sportswear and related products, with principaloffices and place of business in Uniontown, Alabama.During the 12-month period preceding July 28, 1965, andthe period succeeding July 28, 1965, the Respondentspurchased, transferred, and delivered to their Peru,Indiana, and Uniontown, Alabama, facilities, goods andmaterialsvalued in excess of $50,000, which weretransported to said facilities directly from States otherthan the States of Indiana or Alabama. During each of thesame periods, the Respondents produced and shippedfrom their Peru, Indiana, and Uniontown, Alabama,facilities, finished products valued in excess of $50,000,which were shipped from such facilities to points outsidethe State in which such facilities are located.The Respondents do not contest the jurisdiction of theBoard and I find that they have been and are engaged incommerce within the meaning of Section 2(6) and (7) of theAct.II.THE LABOR ORGANIZATION INVOLVEDInternationalLadies'GarmentWorkers'Union,AFL-CIO, is a labororganizationwithin themeaning ofSection 2(5) of the ActIII.THE UNFAIR LABOR PRACTICESA. Background; the IssuesRespondent McLoughlin Manufacturing Corporation,hereinafter called McLoughlin, has been engaged in thebusiness of manufacturing women's apparel at its plant inPeru, Indiana, since 1954. Since the inception of itsbusiness in that year the Union has been the collective-bargaining representative of McLoughlin's employees in aunit consisting of all employees, excluding all office,clerical, guards, professional, and supervisory employees.The latest contract between the parties was effective fromApril 6, 1962, to January 1, 1965, at which time it expired.After a series of collective-bargaining meetings, theRespondent advised the Union on April 6, 1965, that it wasceasing operations and liquidating the business. The Peruplant continued to operate until about the expiration of itslease on August 31, 1965, at which time it shut downcompletely and all employees were terminated.In June 1965, the officials of McLoughlin took steps toopen a plant in Uniontown, Alabama. As detailedhereinafter, the McLoughlin officials formed RespondentLady Jo in July 1965, as an Alabama corporation andshortly thereafter commenced operations in Uniontown.As will be subsequently indicated, the operations of LadyJo in Alabama were substantially the same as thosepreviously performed by McLoughlin in Peru, Indiana.The complaint alleges that the Respondent engaged inthe foregoing conduct "surreptitiously and unilaterally,"without giving the Union notice of its intention and withoutgiving the Union the opportunity to bargain over theremoval or relocation of operations, thereby violatingSection 8(a)(5) of the Act. The complaint further allegesthat the termination of the McLoughlin employees at Peruon and after June 10, 1965, was in violation of Section8(a)(3) and (1) of the Act.B. Contract Negotiations Leading to McLoughlin's Noticethat it Would Cease OperationsOn March 4, 1964, which was within the effective periodof the last contract, Walter Eckerling, vice president ofMcLoughlin, wrote the Union and requested that itconsider a modification of the contract's seniority clause,indicating that this provision led to an undue turnover ofemployees, this resulting in a hardship to the Respondent.In a meeting held on March 17, 1964, the Union rejectedRespondent's proposal to modify this provision of thecontract.On October 30, 1964, the Union, pursuant to Section8(d) of the Act, advised Respondent McLoughlin that itwished to meet for the purpose of negotiating a newagreement. Pursuant to this request, the Union presenteditsproposals for a new contract to the Respondent at acollective-bargaining meeting held on November 17, 1964.Eckerling testified without contradiction that he metwithNorbertCeicel,theUnion'sbargainingrepresentative, at the Henrici Coffee Shop in Chicagoagain in the latter part of November. Eckerling said that atthis time Ceicel explained that the Union was presentlybargaining with the Garment Industries of Illinois, anemployer association of which Respondent was not amember, and that he could consider no other terms thanhisNovember 17 proposals until theAssociationnegotiationshad been completed. According to theundenied testimony of Eckerling, he thereafter telephonedCeicel in December 1964, and mid-January 1965, andrequested that the parties meet to negotiate a contract.Each time he was put off by Ceicel who advised him thatthe Association negotiations were still not completed.2'Pursuant to the agreement of the parties,I hereby receive inevidenceG C Exh 8 andResp Exh 3 These exhibits include allof the various Respondent records which were submitted to meafter the close of the hearing G C Exh 8 consists of 78 individualpayroll sheets and Resp.Exh 3 of seven ledger earnings recordsof the employees listed therein I also hereby receive in evidenceG C Exh 7,which is an agreement between McLoughlinManufacturing Corp and the Union, dated April 6, 1962 Thereceipt in evidence of the latter document was inadvertentlyomitted in the transcript' I credit thistestimonyof Eckerling Ceicel concededtellingEckerling that "we had an association contract which expired fourmonths before his contract did and that it would be best if wewaited to see what the outcome of those negotiations were " McLOUGHLIN MFG. CORP.143Ceicel and Eckerling met again at the Henrici CoffeeShop on February 5, 1965.3 Eckerling began by againproposing a modification in the seniority clause 4 andindicated that Respondent would be agreeable to somemanner of wage increase if the Union would agree to achange in the seniority provision. Continuing with furtherdetails of this meeting, Eckerling credibly testified that "Ithen told him that due to business conditions ... we werein a position of discontinuing operations until we could getsome sort of relief.however, that we would becontinuing for the rest of the year on the same basis as thecontract which had expired in December 31, 1964, with theprovision that there be an amendment to the seniorityclause and that if we could see our way clear to continuebeyond that point that we would be willing to entertain anincrease in both the piece work rates and the minimumwage..Eckerling said that at this point Ceicel"exploded," stating that unless he (Eckerling) acceptedthe terms of the Union's proposed contract he was"through."Eckerling said, however, that after somefurtherheated discussion,Ceicel finally agreed toreconsider some of the Union's proposals. The meetingended with an agreement to meet on February 12 forfurther bargaining.5Apparently the parties did not meet on February 12,6but on February 22 Ceicel and the employee bargainingcommitteemetwith J. Sidney Smith, president ofMcLoughlin, in Peru. Ceicel credibly testified that at thismeeting the Union presented the Company with newwrittenproposals, these including reductions in itspreviouswage demands and vacation proposals.7Eckerling did not attend this meeting because he wasdelayed by car trouble en route from Chicago. However,Smith apprised him of the Union's latest proposals and heconceded that they contained modifications of the Union'sNovember 19 proposals.Ceicel testified that he met with Eckerling on two orthree occasions between February 22 and March 19.Eckerling first testified that he met with Ceicel onMarch 19, but later said that his only contact with Ceicelafter February 22 was by telephone to arrange a meetingforApril 6.However, even if Ceicel is credited, histestimony reveals that nothing of importance transpired atthese meetings.The final meeting between the parties was held atRespondent's plant in Peru on April 6, 1965. The Unionwas represented by Ceicel and the members of theemployee bargaining committee. Both Eckerling andSmith were present for the Company. There is no materialdispute in the testimony as to what transpired at thismeeting. Eckerling began with the statement that theCompany had decided to close up its operation and go outof business. He thereupon advised the Union that he hadspoken to the stockholders and they had decided to takethisactionbecause competition was too great, nodividends had ever been paid, and they felt that tocontinue in business "would only erode the rest of thecompany's assets." In relating what he told the Union atthismeeting, Eckerling also testified, "Mr. Smith and Ihad only derived from the corporation our salaries, whichwas roughly $13,000 per year apiece, and we felt there wasno use continuing on because the union's position hadbeen firm-they made it clear to us that they would notalter their position." Upon completion of Eckerling'sannouncement to close the plant, Ceicel expressedsurprise and asked if there was anything the Union coulddo to get the company to change the decision. Eckerlingresponded by saying "no," that this was an "irreversable"decision.8At this point Smith mentioned that theCompany's lease for the plant equipment would expire onMay 15. Ceicel asked to see the lease and Smith left theroom to get it. According to the credited testimony ofMaxine Clark, Eckerling then stated that "he blamed theInternational Union more than he did the Local union...." Ceicel responded that "this was what the girls hadwanted" and that he had no recourse except to presentthem to him. After Smith returned to the room with thelease Ceicel requested to see the Company's books asproof of the need to go out of business.9 Eckerling said thathe would not grant this request, that 3 years ago he hadgiven the Union its books for examination but that it hadn'tdone any good.10 Eckerling thereupon announced that heintended to take a job as a salesman with some company tosell the same type of products as produced by McLoughlinand Smith was going to accept a job as plant manager for acompany in the South. He stated further that the Companycontemplated that it would wind up its operation in about30-45 days. Finally, the, subject of severance pay wasbrought up. It appears that the parties agreed that thiswould be worked out in accordance with the provisions ofthe last contract. The meeting concluded with nobargaining negotiations having taken place, the Unionaccepting the fact that the Company would close down.C. Events Leading to the Establishment of the AlabamaOperationsEckerling testified that following his meeting withCeicel on February 5, 1965, he telephoned Smith and3Eckerling was more certain than Ceicel as to where and whentheseearliermeetingswere held. I credit his testimony in thisregard.4According to Eckerling, the seniority provision operated insuch a manner as to cause a large number of layoffs ofexperienced employees during the "valleys" of Respondent'sbusiness operations. Claiming that the laid-off employees werepicked up by other employers, thereby requiring the Respondentto train new employees, Eckerling said he sought a provisionwhich would spread out the workamongall the employees duringthe slack production periods.sEckerling testified without contradiction that during thismeeting he also pointed out that the Union's proposed contract tothe Respondent was not entirely in accord with the terms agreedupon between the Union and the Illinois employer association.6The agreement to meet on February 12 is noted in Eckerling'saffidavit (G.C. Exh. 6).'Concerning the reduced wage demands, Ceicel testified asfollows: "Inour originalproposals we had asked for a 10%increase, then later in the contract a 5% increase, whereas wewere on February 22 asking for a 3% increase, and a year lateranother 3% increase, and a year later a 4% increase.""The credited and corroborative testimony of Ceicel andMaxine Clark, the latter an employee member of the unionnegotiating committee who impressed me as a credible witness. Itmay be noted that Eckerling first testified that he advised theUnion that this was an "irrevocable" decision. However, inanswer to a leading question from his attorney, he subsequentlydenied using the word "irrevocable." From the credited testimony,Iam convinced and find that Eckerling described the Company'sdecision as either "irreversable" or "irrevocable."0The credited and unrefuted testimony of Ceicel and Clark.10The testimony reveals that the Respondent made its booksavailable to the Union during negotiations for the last contract forthe purpose of persuading the Union that it was not economicallyfeasible to meet various of its demands. Eckerling testified thatthisopening of the books was to no avail, that the Unionnevertheless engaged in a strike and that he was thereupon forcedto accede to the Union's demands. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDCedelle Schlefke, the latter then secretary and a directorofMcLoughlin, and advised them that "if the unionremained firm in its position I would recommendliquidation of McLoughlin." While no official action wastaken at this time, a special meeting of the stockholdersand directors subsequently was held on April 3, 1965. (Itwill be recalled that in the meantime, on February 22, thepartiesmet again, at which time the Union presentedreduced demands.) The minutes of this meeting state asfollows:"That Mrs. Schlefke then said that she requested thismeeting inasmuch as the business had at no timemade any money and, from all indications and reportswhich she had received from Mr. Eckerling withregard to the conditions of the plant, which appears tobe an old barn not suited for our needs, and innegotiationswith the union and experiences innegotiations with the union some three years back,that it is likely to get worse instead of better and itmight be well to give consideration to selling thebusiness as a going business or make arrangements toliquidate the business by the time the lease expires.The minutes reflect further that the following resolutionswere adopted at this meeting: (1) that Eckerling wasinstructed to take whatever action he deemed necessaryand advisable to use such methods as may be available forselling the business as a going operation; (2) that in theevent, in Eckerling's judgment, a sale may not be affected,then the assets of the business be liquidated; and (3) thatupon termination of the business and the liquidation of allassets, the liabilities be liquidated with any overplus to beapportioned among the shareholders.Eckerling's testimony, including his pretrial affidavit,reflect that in fact Eckerling took preliminary steps todispose of the McLoughlin Corporation prior to thestockholders' meeting of April 3, 1965. Thus, on or aboutApril 1, 1965, Eckerling contacted the Manufacturers andContractors Service of New York, New York, a concernwhich engaged in the sale of factories and businesses,herein called MCS, and at that time "put the business(McLoughlin) up for sale." 12 It is also noted thatMcLoughlin owned only approximately 30-35 percent ofthe plant equipment, the remainder of which was leased.Eckerling testified that prior to listing the plant for salewithMCS he obtained permission from the lessors toinclude the leased equipment in the contemplated sale,thus enabling the plant to be sold "as a going business."MCS was not successful in finding any purchasers fortheMcLoughlin plant and business. However, in earlyJune 1965, MCS advised Eckerling that the city ofUniontown, Alabama, was interested in acquiring newindustry and that it was offering certain inducements tohave a qualified employer establish a plant in that city.13Upon receipt of this information, Eckerling and Smithmade a trip to Uniontown in early June 1965, and at thattime engaged in discussions with responsible city officials.Eckerling testified that "I think a letter of intent [toaccept the Uniontown proposal] was signed at that time."The same officials made a second trip to Uniontown inlatter June or early July and on this occasion reached finalagreement that a plant would be established in Uniontown,Alabama, and that a bond issue would be advertised tofinance the cost of a new factory building. Theconsideration for the establishment of this business by theRespondent officials, as finally embodied in a leaseagreement executed on October 14, 1965, included thefollowing: that the city would finance the cost of a newfactory valued at $250,000; that it would furnish thecompany with rent-free facilities until the new plantbuildingwas completed; that it would reimburse theCompany for all of its expenses in moving the necessarymachinery and equipment to Uniontown, Alabama; that itwould install the machinery, equipment, and wiring at noexpense to the Company; that the new factory buildingwould be provided rent free for the first year; and that noad-valorum taxes would be assessed against the Companyfor 10 years.As will be detailed below, there is no question but thatthebusinessoperationswhich theRespondentssubsequently conducted in Alabama were the same asthose performed by McLoughlin in Peru, Indiana, prior tothe closing of the latter plant. Preliminary to the actualmove to Alabama, however, the Respondent officials onabout July 2, 1965, incorporated Lady Jo, Inc., as anAlabama corporation. The plan, which ultimately was putinto effect, simply was that McLoughlin ManufacturingCorporation was to act as the sales agent, while Lady Jo,Inc., was formed to handle the manufacturing end of thebusiness. The officers, directors, and stockholders of bothcorporations are virtually identical. Thus, Smith andEckerling hold the positions of president and vicepresident, respectively, in each company." The board ofdirectorsof each company is comprised of Smith,Eckerling,andSchlefke.Among themselves thesedirectors hold 100 percent of the stock of McLoughlin and80 percent of the stock of Lady Jo. One Norman Belgrade,a former stockholder in McLoughlin, presently owns 20percent of the stock in Lady Jo. 15While the record does not reflect exactly when theUniontown facilities started operating, Eckerling testifiedthat the first employees were hired on July 12, 1965. As ofJanuary 1966, there was a total complement of 65production and maintenance employees.D.The Transfer of the Business; the Operations inAlabamaEckerling conceded that all, or substantially all, of theequipment and machinery at McLoughlin's plant in Peru,Indiana,was shipped to its facilities in Uniontown,Alabama. The physical transfer of this equipment beganon July 7, 1965, this while the Peru plant was still inoperation. The final shipment occurred on or about the lastday of August 1965. As previously indicated, McLoughlinowned 30-35 percent of the plant equipment. However,"Present at this meeting were Smith, Eckerling, Schlefke, andAttorney J. E. Yaffee.12The quoted portion above is from Eckerling's affidavit.13Although Eckerling's affidavit states that MCS first notifiedhim of this proposition inMay1965, he testified that suchnotification was received by him in early June 1965. The minutesof a meeting of McLoughlin's board of directors held on May 24,1965, reflect that as of this date consideration was given onlycomplete liquidation of the business.14Schlefke originallywas secretary in both companies.However, she resigned as secretary of Lady Jo on September 7,1965. Lady Jo presently only has the two officers named above.15Eckerling testified that Belgrade was an original stockholderinMcLoughlin, but that in 1959 he sold the stock to Schlefke andhimself (Eckerling) at a loss. Eckerling said that Belgrade wasmade a 20-percent stockholder ofLadyJoat a very nominalfigure" in order to allow him to recoup his loss from the sale of theMcLoughlin stock. McLOUGHLIN MFG. CORP.145the balance of the leased equipment was also transferredto Alabama with the permission of the lessors.16I turn now to a description of the business as it operatedinUniontown, Alabama. The evidence leaves no doubtthat the combined operations of McLoughlin and Lady JoinAlabama were the same as that performed byMcLoughlin in Indiana. Indeed, Eckerling stated in hispretrial affidavit, "We concede we moved our plant fromPeru, Indiana to Uniontown, Alabama." Thus, inperforming the manufacturing end of the operations, LadyJo produces the same product (women's sportswear) anduses the same equipment and machinery as that formerlyproduced and utilized by the McLoughlin plant in Indiana.The products manufactured by Lady Jo are sold byMcLoughlin to the same customers to whom it sold when itoperated in Indiana.17 McLoughlin furnishes all goods andmaterials to Lady Jo and it also schedules the type andquantity of goods to be produced. There is no transfer oftitlebetween the corporations with respect to either theraw materials or finished products. Smith, who acted asplant manager in charge of production at the Peru plant,continues to act in the same capacity at Lady Jo. Similarly,the cutting room foreman at Peru was transferred to act inthe same capacity at Lady Jo. Eckerling was in charge ofand concerned about only the sales end of the operationswhile the plant operated at Peru.18 He carried outprecisely the same function for McLoughlin when thiscorporation was set up to handle the sales end in Alabama.Notwithstanding the device of setting up two separatecorporations, from the integrated nature of the operationsof the two companies, as well as the fact that each have thesame officers and directors and virtually the samestockholders, it is unmistakably clear, and I find, thatLady Jo operates as a subsidiary or a division ofMcLoughlin and that as such these two companies operateas a single, integrated employer. 19 Further, in view of theunrefuted evidence set forth above, it is equally clear, andIfind, that the business and operations of McLoughlin andLady Jo in Uniontown, Alabama, were a continuation ofthe same business and operations as that conducted byMcLoughlin in Peru, Indiana.E. Additional Facts; Concluding FindingsIt is undisputed that at no time did the Respondent evergive the Union notice of its intention to move the operationofMcLoughlin Manufacturing Corporation from Peru,Indiana, to Uniontown, Alabama. It is also undisputed thatthe Peru employees were never offered employment at theUniontownfacilities.UnionRepresentativeCeiceltestified that his first indication that McLoughlin wasopening in Alabama came through a report of the Union'sauditor in late July 1965.20 The Union thereupon orderedan investigation to determine the authenticity of thisreportand finally was advised by its southeasterndepartment in early September 1965, that the plant in facthad been moved to Uniontown, Alabama. Ceicel testifiedthat he telephoned Eckerling at Uniontown shortly afterLabor Day 1965, and that Eckerling at this time concededthat the plant had been moved. It is noteworthy that Ceicelhad a telephone conversation with President Smith late inJune 1965, concerning the matter of vacation pay for unionmembers. Even at this late date Smith did not adviseCeicel of the contemplated move but merely stated, inresponse to Ceicel's query, that the plant would be closingvery soon. 21Turning now to the applicable legal principles involved,it is true, as the Respondent asserts, that an employer hasthe right to close his entire business with impunity, even ifliquidation ismotivated by vindictiveness towards theunion.TextileWorkers v. Darlington Mfg. Co. (Deering-Milliken),380U.S.263.Thus,Respondent'sannouncement to the Union on April 6, 1965, that itintended to close its operations and go out of business didnot in itself constitute an unfair labor practice.22 However,the factual situation, as well as Respondent's legalobligations, were completely changed when Respondentsubsequently determined not to go out of business but totransfer its operations to another location.23 As has beennoted, Respondent's investigation of the Uniontown situsand its final decision to transfer its operations to thislocation occurred during the period of early June 1965, tolatter June or early July 1965, all this prior to the finalclosing of its plant in latter August 1965. It hardly need besaid that during this period the Union remained thecollective-bargaining agent for Respondents' employees.Likewise, it is fundamental that the Respondent had astatutory obligation to bargain with the Union in good faithas long as it remained in business. It is well settled that thedecision to move or relocate a business, involving as itdoes the elimination of unit jobs, is a mandatory subject ofcollective bargaining within the meaning of Section 8(a)(5)of the Act, even assuming that such is economicallymotivated.24Accordingly,IfindthatRespondentMcLoughlin and its agents violated Section 8(a)(5) of theAct by unilaterally transferring the McLoughlin operationsto Uniontown, Alabama, without giving the Union advance16Eckerling testified that the leases for this equipment wereorally renewed between McLoughlin Manufacturing Corporationand the lessors. In this regard he testified only that, "It wasagreed that we would pay for the equipment on a month to monthbasis."17These customers consist primarily of mail-order houses,such as Spiegels, Aldens. Montgomery Ward, and the like.18Eckerling did not reside at Peru. As vice president in chargeof sales, Eckerling resided in Chicago and from there carried outthe selling end of the business.10 Eckerling conceded as much in the following testimony:Q. And Lady Jo, Incorporated is the manufacturingcompany for the McLoughlin Corporation, isn't that a fact,sir?A. It is a manufacturing subsidiary, working solely forMcLaughlin Manufacturing Corporation. I am sorry-not amanufacturing subsidiary. I want to retract that because it isnot a subsidiary. It is a separate manufacturing corporation,working solely for McLaughlin Manufacturing Corporation.20 It appears that the auditor was at Respondent's plant in Perutowork on the matter of severance pay for the terminatedemployees.21The credited testimony of Ceicel. As previously noted,Eckerling and Smith had visited Uniontown in early June 1965, atwhich time they engaged in negotiations with the city officialsconcerning the proposed move.22There is no proof to establish, nor does the record warrant an.inference, that at this time the Respondent had any plan orintention to relocate at any other place.23 See fn. 20 in theDarlingtoncase,supra,where the SupremeCourt commented upon the possible effect of an employer'sfailure to implement an announced decision to close his business.24Town and Country Mfg. Co., Inc.,136 NLRB 1022, enfd. 316E1d 846 (C.A. 5);Garwin Corporation, et al.,153 NLRB 664:Industrial Fabricating Inc.,119 NLRB 162;SideleFashions, Inc.,133NLRB 547;Fibreboard Paper Products Corporation v.N.L.R.B.,379 U.S. 203. 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotice and an opportunity to negotiate over this decision.25Additionally, the evidence reflects, and the Respondentsconcede, that McLoughlin unilaterally and without noticeto the Union subcontracted certain of the unit work tooutside parties during the approximate last 3 months of itsoperation.26 Under the same principle enunciated above, Ifind that Respondents thereby further violated Section8(a)(5) of the Act.Aside from the violation found above, there remains fordecision the question as to whether the Respondents'actionconstituteddiscriminationand a violation ofemployees' rights under Section 8(a)(3) and (1) of the Act,this turning on Respondents' motives for taking the actionin kind. Eckerling testified to a variety of reasons forRespondents' decision to close the plant.27 Cited amongthem were such factors that the plant building was 75years old and was not suitable to efficient operations, thata foundry across the street contributed dust and dirt to thearea and'created a housekeeping problem, that the plantwas faced with heating and wiring problems, and thatthere was no pool of trained employees available for theCompany to draw upon when additional help was needed.However, since all of these conditions admittedly hadpersisted for many years prior to 1965, I must regard thistestimony of Eckerling as largely self-serving in nature .2 11Beyond the foregoing, Eckerling also indicated that areason for closing the business was the fact that thestockholdershad never received a return on theirinvestment. i.e., that no dividends had ever been declared.This assertion by Eckerling, however, is in large partcontradicted by other of his testimony, discussed below,which is considerably more revealing as to Respondents'truemotivation for the precipitous decision to close itsplant in April 1965.In view of Respondents' assertion that its actions wereeconomicallymotivated, this discussion would not becompletewithoutsome reference toMcLoughlin'sfinancial and economic condition at the time of thedecision to close the plant. As previously set forth, thisdecision was officially reached at a stockholders' meetingheld on April 3, 1965. As has been also set forth, theminutes of this meeting state,inter alia,"That Mrs.Schlefke then said she requested this meeting inasmuchasthe business had at no time made any money ..."(Emphasis supplied.) Although Respondent did not pursueany such contention at the hearing, it may be noted thatMcLoughlin made a profit of $3,309.11 in 1963; a profit of$8,820.76 in 1964: and a profit of $5,214.66 in 1965.29 Totalretainedearnings increased from $3,129.62 as ofSeptember 1, 1962, to $20,344.45 when it ceased operationin Peru at the end of August 1965. The excess of currentassetsover liabilitiesprogressively increased from$83,215.51 in 1963 to $94,676.82 in August 1965.Additionally, it is noteworthy that: (1) in each of these 3years two of the three officers and stockholders (Smith andEckerling) each received an annual salary of $13,000, and(2)during this same period an additional $10,677.8115 1 rind that the unfair labor practices herein initiated when theRespondent officials consulted with the Uniontown officials inearly June 1965, and at that time reached preliminary agreement(as indicated by the letter of intent) to transfer the plant. It is clearthat at this time, if not before, the Respondents determined not tocarry out the previously announced decision to close the plant.xsThe complaint was amended at the hearing to allege thisconduct as an additional violation.was used to purchase fixed assets (machinery andequipment).In view of the foregoing, it is clear that McLoughlinoperated profitably and was not in financial difficultywhen it terminated its operations in Peru in August 1965.Turning then to the real reason for Respondent's decisionto close its plant, I think this was clearly revealed inEckerling's testimony when he was asked if he arrived atany conclusions as a result of his meeting with Ceicel onFebruary 5, 1965. In response to this question (put byRespondent's counsel), Eckerling testified as follows:I came to the conclusion that the union had adopted afirm, fixed position in its negotiations with us, orrather with me, and that the company, under theseconditions, could not continue to operate, that takinginto consideration past history of my negotiations withMr. Ceicel, that this would be his final offer to me,and that I felt that it was incumbent upon me toadvise the rest of the stockholders of the McLoughlinManufacturing Corporation to the effect that I,personally,wouldnotrecommend that thecorporation continue on in business because it couldonly lose its entire investment within a short space oftime.As set forth in full earlier in this Decision, the samereason thus testified to by Eckerling is also reflected in theminutes of the stockholders' meeting of April 3, 1965, as aprincipal reason for discontinuing the business. Butreturning to Eckerling's stated position relative to hisFebruary 5 meeting with Ceicel, the fact is that the Unionhad not adopted a "firm and fixed position" at this time.Thus, as has been heretofore noted, the Union in factpresented the Respondent with reduced demands at thenextmeeting which was held on February 22, 1965.Moreover, assuming Eckerling's version that no furthermeetings were held between February 22 and April 5, it isunequivocally clear that the parties had not reached animpasse in the negotiations at any time prior to April 5.Indeed, there is no basis for assuming that the Unionwould not further reduce its demands at the April 5meeting or at any meetings which might follow. However,itwill be recalled that no bargaining took place at theApril 5meeting, the Respondent simply taking thisoccasion to announce its "irrevocable" decision to closethe plant.Although there is no evidence of overt hostility to theUnion, the facts of this case speak for themselves. Clearly,the underlying basis for closing its operations in Peru andfor discharging all of the Peru employees was because ofits opposition to the Union and because of its opposition tothe exercise by its employees of their organizational andother statutory rights. I so find. I further find that thesubsequent transfer of the McLoughlin operations fromPeru, Indiana, to Uniontown, Alabama, all of which waspurposefully accomplished in secret from the Union, wasmotivated by a purpose to avoid the exercise by theemployees of their statutory rights and to avoid continuedbargainingwiththeUnionastheirstatutory=7 Itmust be assumed that these reasons also are allegedlyapplicable for Respondents' ultimate decision to transfer theoperations to Uniontown.28 In any event,my findings concerning Respondents' basicreason for closing the plant are noted below.2' Thisrepresents an approximate profit of its investment ineach of the following years as follows: 4 percent in 1963, 9 percentin 1964, and 5 percent in 1965. McLOUGHLIN MFG. CORP.147representative.30Sincesuchconductconstituteddiscrimination which discourages union membership andactivities and further constituted an unlawful evasion ofthe duty to bargain, I find that Respondents therebyviolated Section 8(a)(3) and(5) of the Act.Such disregardof the employees'statutory rights also was in violation ofSection 8(a)(1) of the Act.It is true,of course,that Respondent may have wishedto increase its profits.To this extent,Respondent'sconductquiteobviouslywas related to economicconsiderations.However,ashas been noted above,Respondent here engaged in a course of conduct whichbasically was motivated by antiunion considerations. Inthisconnection,quite relevant here is the followingcomment of the Trial Examiner which the Board adoptedinGarvin Corporation,153 NLRB 664, 677-678:... Respondents were not justified in taking antiunionreprisalssimplybecause theUnion'sactionsimpinged upon their freedom to conduct business.Antiunion conduct is not immunized merely becauseit is economically motivated.Such motivations is oneof the stock arguments advanced to explain awayunlawfullydiscriminatoryconduct.Furthermore,experience shows that union animus springs moreoften than not from economic considerations andresentmentsforintrusionsuponmanagerial"prerogatives."Nevertheless"an employer may notdiscriminate against an employee ... even though theemployer believes that he has good business reasonsto justify his discrimination.Republic Aviation Corp.v.N.L.R.B.,324 U.S. 793."Equally relevant to the situation presented in the instantcase is the statement of the Board inIndustrialFabrication,Inc.,119 NLRB162, 172:This is not the case of an employer who decides togo out of business rather than deal with hisemployees'statutory representative.Nor is it the caseimagined by the Trial Examiner,where an employerrearranges his business conduct for economic reasonsapart from a consideration of his employees'lawfuland protected exercise of their statutory rights.Rather, this is the case of an employer whosurreptitiously continues in business at a differentlocation and under an assumed name in order tothwart the statutory guarantees and evade hisobligations to the Union,while attempting to cloak hisunlawfulmanipulationsby various devices andstratagems so as to give the false appearance ofhaving gone out of business for economic reasons. Wefind that Mackniesh,Industrial, Sales, and Paragonthereby violated Section 8(a)(5), (3), and(1) of the Act.There remains for consideration the General Counsel'scontention that the discriminatees herein should includeemployees who were laid off betweenApril5, 1965, andJune 10, 1965.Recognizing that a complaint may not issuewith respect to any unfair labor practices committed bythe Respondents prior to June 10, 1965(the charge wasfiled on December 10, 1965),the General Counsel assertsthat the employees laid off prior to June 10, were notpermanently terminateduntilthe close of the plant on oraboutAugust 31, 1965.31 However, since there is noallegation in the complaint with respect to employees whowere terminated prior to June 10, 1965, the Respondenthas not been charged with the commission of any unfairlabor practices with respect to employees who wereterminated prior to that date.32 Moreover, the employeeswho were terminated prior to June 10, 1965, were soterminatedin implementationof Respondents' decision toclose the plant and sell the business. As indicatedheretofore, and aside from the question of Section 10(b),this initial decision of the Respondent was not an unfairlabor practice under the Supreme Court's decision in theDarlingtoncase,supra.As I have further found,Respondents' conduct herein did not become unlawfuluntilitdecided, in early June 1965, under all thecircumstances herein found, to transfer its operationsfrom Peru to Uniontown. Due to the lateness of filing thecharge, the issue cannot be raised in this case as towhetherRespondents' latter conduct converted itspreviousacts intoconduct proscribed by the Act.Accordingly, and in view of all the foregoing, I find nomerit in General Counsel's contention as aforesaid. I dofind, however, that Respondents have committed unfairlabor practices withinthe meaningof Section 8(a)(3) and(1) of the Act by the termination of all employees who weredischarged on and after June 10, 1965, these includingthose employees who were laid off prior to June 10, 1965,but who were recalled and terminatedagainon or after thesaid date.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondents set forth in sectionIII, above, occurring in connection with their operationsset forth in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYHavingfoundthatMcLoughlinManufacturingCorporation and Lady Jo, Inc., constitute a single,integratedemployer,Ishallrecommend that allRespondents be held jointly and severally responsible foreffectuationoftheremedialprovisionsoftheRecommended Order.Ishall recommend the customary cease-and-desistorder and the affirmative relief conventionally ordered incases of this nature to rectify the effects of the violations.33Respondents shall offer all employees discriminatedagainst as a result of the removal of the McLoughlin plantin Peru, Indiana, to Uniontown, Alabama, these consistingof all employees terminated on and after June 10, 1965, atthePeru plant, reinstatement to their former ofsubstantiallyequivalentpositionsattheUniontown,Alabama, plant without prejudice to the employees'a0 The Respondents' brief states: "To expect the Company tovolunteer to the Union the details of the negotiations withUniontown could serve nolegitimatepurpose. The Union had noright to participatein our negotiationswith the town officials or inthe lease which has been made with the Town of Uniontown fortheopening of a new enterprise." Respondents clearlymisconceive their bargaining obligations under the Act. See thecases cited in fn. 24.a' In this regard, the General Counsel points out that some 25employees were laid off subsequent to April 5 but were calledthereafter.asThe complaint alleges only that "Commencing on or aboutJune 10, 1965, and continuing thereafter ... Respondentterminated all employees previously employed at their Peru,Indiana,plant." There was no amendment to thisallegation at thehearing.asGarwin Corporation, et al., supra.298-668 0-69-11 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDseniority and other rights and privileges, dismissing, ifnecessary, all employees at the Uniontown plant. Further,Respondents shall also offer to pay the said employees thetravel and moving expenses entailed in moving themselvesand their families and household effects from Peru toUniontown. In addition, I shall recommend that theRespondents shall make whole the employees referred toabove for any loss ofearningsthey may have suffered byreason of the discriminationagainstthem by payment toeach of them a sum of money equal to the amount eachwould normally have earned from the date he wasterminated as a result of the decision to relocate the Peruplant to the date of a valid offer of reinstatement at theUniontown, Alabama, plant, less hisnet earnings duringthe said period. Backpay shall be computed with intereston a quarterly basis in the manner prescribed by the BoardinF.W. Woolworth Company,90 NLRB 289, andIsisPlumbing & Heating Co.,138 NLRB 716. To facilitate thecomputation, the Respondent shall make available to theBoard, upon request, payroll and other records necessaryand appropriate for such purposes. I shall furtherrecommend that the Respondents notify these employeesof their rights to reinstatement on application if they areserving inthe Armed Forces of the United States.InGarwin Corporation, supra,the Board reexaminedandmodifieditspreviousremedialpolicyindiscriminatory plant removal cases. Since the violationsherein found aresimilar tothose found by the Board in theGarwincase, I deem myself bound to follow the Board'sremedial policy as set forth in that decision. Accordingly,and for the reasons set forth in theGarwincase, I shallrecommend that Respondents be required to bargain withthe Union as the representative of the employees in theappropriateunitat the Uniontown, Alabama, plant. If,upon compliance with the Recommended Order herein,the Union can reestablish its majority at the Alabamaplant, the normal contract-bar rules shall apply.34 If, onthe other hand, the Unionisunableto reestablish itsmajority, I shall recommend that any collective-bargainingagreementresultingfrom this Recommended Order tobargain shall be deemed to act as a bar to a timely petition,filed pursuant to Section 9(c)(1)(A) of the Act, for a periodof only 1 year from the date of execution of any suchcontract.Because of the character and scope of the unfair laborpracticesengaged in by the Respondents, I shallrecommend that they cease and desist from in any othermanner interfering with,restraining,and coercing theiremployees in the exercise of the rights guaranteed them bySection 7of the Act.Upon the basis of the foregoing findings of fact, andupon the entire record in this case,Imake the following:CONCLUSIONS OF LAW1.Respondents McLoughlin and Lady Jo constitute asingle, integrated employer engaged in commerce withinthemeaning of Section 2(6) and (7) of the Act and theUnion is a labor organization within the meaning of Section2(5) of the Act.2.All employees of Respondents employed at theUniontown, Alabama, plant, excluding office, clerical,guards,professional,and supervisory employees asdefined in the Act, constitute a unit appropriate forcollective bargaining within the meaning of Section 9(b) ofthe Act.3.At all times relevant herein, the Union has been theexclusive representative, for the purpose of collectivebargaining within the meaning of Section 9(a) of the Act, ofthe employees in the aforesaid unit at Respondents' Peru,Indiana, and Uniontown, Alabama, plants.4.Respondents have violated Section 8(a)(5) and (1) ofthe Act by unilaterally, and without prior notice to andconsultationwith the Union, closing down the Peru,Indiana, location and facilities, and removing the same toUniontown, Alabama, where they continued under thenames of McLoughlin Manufacturing Corporation andLady Jo, Inc., said removal and transfer having beenundertaken in order to deprive employees of their rightsguaranteed by Section 7 of the Act and to avoid bargainingand otherwise dealing with the Union as the collective-bargaining representative of said employees.5.Respondents have violated Section 8(a)(3) and (1) ofthe Act by closing down and removing the location of thePeru, Indiana, plant and thereby terminating theemployment of the employees under the circumstancesherein found.6.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.[Recommended Order omitted from publication.]as For the above purposes, the Union will be taken to representat the Uniontown, Alabama, plant plus the other employees at thatan actual majority at the Alabama plant, only if, upon complianceplant who have in the meantime voluntarily joined the above-with the order of reinstatement herein, the total number of thenamed Union constitute a majority of all the employees in theformer Peru, Indiana, employees who have accepted employmentappropriate unit at that plant.